Name: Commission Regulation (EEC) No 1064/81 of 21 April 1981 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /22 Official Journal of the European Communities 23 . 4. 81 COMMISSION REGULATION (EEC) No 1064/81 of 21 April 1981 fixing the sluice-gate prices and levies for pigmeat fixing sluice-gate prices for the period 1 May to 31 July 1981 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price is to be fixed, trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( J ), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 8 and 12 (1 ) thereof, Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regu ­ lation (EEC) No 2766/75 of 29 October 1975 esta ­ blishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (3 ), as last amended by Regulation (EEC) No 772/79 (4), and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 192/81 of 26 January 1981 fixing the levies and sluice-gate prices on pigmeat (5 ) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Regulation (EEC) No 192/81 for the period 1 February to 30 April 1981 , they must be fixed anew for the period 1 May to 31 July 1981 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 November 1980 to 31 March 1981 ; Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in relation to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 at 3 % ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 May to 31 July 1981 , the sluice ­ gate prices provided for in Article 12 of Regulation (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex hereto . 2. Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I , 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 (') OJ No L 282, 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 307, 18 . 11 . 1980 , p . 5 . (3 ) OJ No L 282, 1 . 11 . 1975, p . 25 . (4 ) OJ No L 99 , 21 . 4. 1979 , p . 1 . ( 5 ) OJ No L 23 , 27 . 1 . 1981 . p . 9 . This Regulation shall enter into force on 1 May 1981 . 23 . 4 . 81 Official Journal of the European Communities No L 111 /23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1981 . For the Commission Poul DALSAGER Member of the Commission No L 111 /24 Official Journal of the European Communities 23 . 4 . 81 ANNEX to the Commission Regulation of 21 April 1981 fixing the sluice-gate prices and levies on pigmeat car heading No Description Sluice-gate price ECU/ 1 00 kg Amount of levies ECU/ 1 00 kg Conventional rate of duty bound within GATT (%) 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 1 60 kg 93-37 14-95  b) Other 109-78 17-58  02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Carcases or half-carcases, with or without heads , feet or flare fat 142-76 22-86  2 . Hams and cuts of hams, unboned (bone-in) 207-00 3315  3 . Shoulders (fores) and cuts of shoulders , unboned (bone-in) 159-89 25-60 4. Loins and cuts of loins , unboned (bone-in) 231-27 37-03 5 . Bellies (streaky) and cuts of bellies 124-20 19-89  6 . Other : aa) Boned or boneless and frozen 231-27 37-03  bb) Other  37-03  B. Offals : II . Other : c) Of domestic swine : 1 . Heads and cuts of heads ; necks 7-32 4 2 . Feet ; tails  2-06 4 3 . Kidneys - 24-00 4 4 . Livers  27-66 7 5 . Hearts ; tongues ; lungs  13-72 4 6 . Livers , hearts , tongues and lungs attached to the trachea and gullet  20-12 4 7 . Other  20-12 4 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent ­ extracted), fresh , chilled, frozen, salted, in brine , dried or smoked : A. Back-fat : I. Fresh , chilled, frozen , salted or in brine 57-10 9-14 v  II . Dried or smoked  10-06  B. Pig fat, other than that falling within subheading A  5-49  23 . 4. 81 Official Journal of the European Communities No L 111 /25 CCT heading No Description Sluice-gate price ECU/ 1 00 kg Amount of levies ECU/ 1 00 kg Conventional rate of duty bound within GAIT (%) 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : a) Salted or in brine : 1 . Carcases or half-carcases, with or without heads, feet or flare fat 142-76 22-86  2. Bacon sides, spencers, 3/4 sides and middles : aa) Bacon sides 182-74 29-26  bb) Spencers  29-26  cc) 3/4 sides and middles  32-00  3 . Hams and cuts of hams, unboned (bone-in) 207-00 33-15  4. Shoulders (fores) and cuts of shoulders, unboned (bone-in) 159-89 25-60  5 . Loins and cuts of loins, unboned (bone-in) 231-27 37-03  6 . Bellies (streaky) and cuts of bellies 124-20 19-89  7. Other  37-03  b) Dried or smoked : 1 . Carcases or half-carcases, with or without heads, feet or flare fat  32-00  2. Bacon sides, spencers , 3/4 sides and middles : aa) Bacon sides  32-00  bb) Spencers  32-00  cc) 3/4 sides and middles  34-29  3 . Hams and cuts of hams, unboned (bone-in) : aa) Slightly dried or slightly smoked  38-86  bb) Other  64-46  4. Shoulders (fores) and cuts of shoulders, unboned (bone-in) : aa) Slightly dried or slightly smoked  28-57  bb) Other  50-75  5 . Loins and cuts of loins , unboned (bone-in) : aa) Slightly dried or slightly smoked  43-43  bb) Other  63-78  6 . Bellies (streaky) and cuts of bellies : aa) Slightly dried or slightly smoked  22-86  bb) Other  33-15  7 . Other : aa) Slightly dried or slightly smoked  43-43  bb) Other  64-46  II . Edible meat offals : a) Heads and cuts of heads ; necks  7-32  b) Feet ; tails  2-06  c) Kidneys  24-00  d) Livers  27-66  e) Hearts ; tongues ; lungs  13-72  f) Livers, hearts, tongues and lungs attached to the trachea and gullet  20-12  g) Other  20-12  No L 111 /26 Official Journal of the European Communities 23 . 4. 81 CCT heading No Description Sluice-gate price ECU/100 kg Amount of levies ECU/100 kg Conventional rate of duty bound within GATT (%) 15.01 Lard, other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption (a)  7-32 3 II . Other 45-68 7-32  16 .01 Sausages and the like, of meat, meat offal or animal blood : A. Liver sausages  48-50 24 B. Other (b) : L Sausages, dry or for spreading, uncooked  80-52  II . Other  53-88  16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other  55-72 25 B. Other : III . Other : a) Containing meat or offal of domestic swine : 1 . Containing bovine meat, uncooked  107-84  2 . Other, containing, by weight : aa) 80 % or more of meat or offal, of any kind, inclu ­ ding fats of any kind or origin : 1 1 . Hams, fillets and loins ; pieces thereof  84-21  22. Shoulders and pieces thereof  69-26  33. Other  47-46  bb) 40 % or more but less than 80 % of meat or offals, of any kind, including fats of any kind or origin  41-10  cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin  31-62  (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . (b) The levy on sausages imported in containers which also contain preserving liquid shall be charged on the net weight, i . e . minus the weight of the liquid.